Case 1:12-cr-00262-JEB Document 13-1 Filed 03/31/19 Page 1 of 5
Case 1:12-cr-00262-JEB Document 13-1 Filed 03/31/19 Page 2 of 5
Case 1:12-cr-00262-JEB Document 13-1 Filed 03/31/19 Page 3 of 5
Case 1:12-cr-00262-JEB Document 13-1 Filed 03/31/19 Page 4 of 5
      Case 1:12-cr-00262-JEB Document 13-1 Filed 03/31/19 Page 5 of 5




On behar ofthe ccDVemment

       SSIE
      Л〕      K.LIU
      UN1lED STATES A冨 ONY
      ALESSIO D.EVANGELISTA
      PRINCIPAL ASSISTANT lttЛ TED STATES ATTORNEY


By:

      New York Bar No.4290623
      Michael F五 edman
      New York Bar No.4297461
      Assistant United States Attomeys
      555 4th Strcct,N.W.
      Washington,DoC.20530
      (202)252¨ 6765(F五 edman3
      (202)252‐ 6879(Lanas)




      BRIAN A.BENCZKOWSKI
      ASSISTANT AWORNEY GENERAL
      DEBORAH LoCONNOR
      CⅢ EF,MONEY LAUNDERING AND ASSET RECOVERY SECTION


By:
              L.

      Trial Attomey, Bank Integrity Unit
      Money Laundering and Asset Recovery Section
      1400 New York Ave., NW
      Washington, DC 20005
      Q02) 616-2s9s
